—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Village of Pleasantville, dated February 3, 1998, which, after a hearing, denied the application of the petitioner for four area variances, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Rudolph, J.), entered September 30, 1998, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contentions, the determination of the Zoning Board of Appeals of the Village of Pleasantville that the benefit to the petitioner from the requested area variances was outweighed by the detriment to the health, safety, and welfare of the neighborhood was supported by substantial evidence (see, Matter of Sasso v Osgood, 86 NY2d 374; Matter of Fuhst v Foley, 45 NY2d 441, 444; Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309; Matter of Csuha v Trotta, *235261 AD2d 618). Mangano, P. J., Ritter, Goldstein and H. Miller, JJ., concur.